           Case 1:12-cr-00135-AWI-BAM Document 82 Filed 01/19/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 1:12-CR-00135-NONE
11
                                Plaintiff,            STIPULATION AND ORDER FOR AMENDED
12                                                    BRIEFING SCHEDULE
                          v.
13
     THEODORE WILLIAMS,
14
                                Defendant.
15

16

17         The United States, by and through its attorney of record, Jessica A. Massey, hereby submits the

18 following proposed order for an amended briefing schedule regarding the Defendant’s Renewed Motion

19 for Compassionate Release (Doc. 77).

20         Due to a medical emergency, the Government seeks additional time to file its response to the

21 defendant’s renewed motion. Defendant does not object to this extension.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

                                                       1
30
           Case 1:12-cr-00135-AWI-BAM Document 82 Filed 01/19/21 Page 2 of 2

 1         The parties request the Court extend the Government’s deadline to file a response to the

 2 Defendant’s renewed motion by January 22, 2021, and that the Defendant’s Reply, if any, be filed by

 3 January 29, 2021.

 4
     IT IS SO STIPULATED.
 5
                                                        Respectfully Submitted,
 6
     DATED: 1/18/21                                     /s/Jessica A. Massey____
 7
                                                        JESSICA A. MASSEY
 8                                                      Assistant U.S. Attorney

 9

10 DATED: 1/18/21                                       /s/ Serita Rios______
                                                        SERITA RIOS
11                                                      Attorney for Defendant
                                                        Theodore Williams
12

13

14

15
                                                  ORDER
16

17

18         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:

19         Government/Respondent’s Opposition Brief Due January 22, 2021
20
           Defendant’s/Movant’s Reply (if any) Due January 29, 2021
21

22
     IT IS SO ORDERED.
23
     Dated: January 19, 2021
24
                                               SENIOR DISTRICT JUDGE
25

26
27

28

                                                       2
30
